 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 160 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2009 
Mr. Kennedy (for himself, Mrs. Bono Mack, Mr. McDermott, Ms. Bordallo, Mr. McGovern, Mr. Van Hollen, Ms. Kaptur, Ms. Baldwin, Mr. Honda, Mr. Cummings, Mrs. Christensen, Mrs. Napolitano, Mr. Baca, Mr. Wexler, and Mr. Stark) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Honoring Mental Health America (formerly known as the National Mental Health Association) on the 100th anniversary of its founding and for a century of significant contributions. 
 
 
Whereas Mental Health America, the Nation’s oldest and leading nonprofit dedicated to mentally healthier lives, and its over 300 affiliates nationwide over the last 100 years have achieved lasting change and progress on behalf of individuals with mental conditions and their families; 
Whereas in 1909, Clifford W. Beers, a young businessman who experienced firsthand the treatment of individuals with mental illness, founded Mental Health America; 
Whereas in 1930, Mental Health America convened the First International Congress on Mental Hygiene in Washington, DC; 
Whereas in 1946, Mental Health America advocated for passage of the National Mental Health Act, which created the National Institute of Mental Health; 
Whereas in 1953, Mental Health America commissioned the casting of the Mental Health Bell from chains and shackles that restrained people with mental illnesses in decades past; 
Whereas in 1963, Mental Health America supported passage of the Community Mental Health Centers Act, which called for deinstitutionalization and increased community services; 
Whereas in 1966, Mental Health America advocated for inclusion of mandated mental illness services in Medicare; 
Whereas in 1974, Mental Health America successfully demanded that a Have you ever been mentally Ill? question be removed from Federal Government employment forms; 
Whereas in 1987, Mental Health America organized the National Action Commission on the Mental Health of Rural Americans regarding the delivery of mental health services to citizens living in rural areas; 
Whereas in 1994, Mental Health America, in conjunction with the Congressional Black Caucus and the National Institute of Mental Health, organized the first comprehensive conference on The State of Mental Health and Mental Illness in Black America; 
Whereas in 2008, Mental Health America, along with a coalition of mental health and other advocates, succeeded in having the Mental Health Parity Act signed into law; 
Whereas Mental Health America recognizes mental health as a public health, academic, and social justice issue; 
Whereas Mental Health America supports individuals who have experienced and are seeking recovery from mental health problems or addictions and represents a growing movement of Americans who promote mental wellness for the health and well-being of the Nation; and 
Whereas in 2009, in celebration of its 100th anniversary, Mental Health America has renewed its commitment to continue its vital work into a new century to end discrimination against persons with mental illnesses, integrate mental health with overall health and health care reform, increase research into the causes and cures of mental illnesses, and expand access to effective, high-quality treatment, prevention, and early intervention services: Now, therefore, be it  
 
That the House of Representatives honors Mental Health America on its 100th anniversary year as its volunteer board of professionals and affiliate field and dedicated staff continue their noble work to support the millions of individuals living with, or at risk of, mental health and substance use problems, and their families. 
 
